Third District Court of Appeal
                               State of Florida

                          Opinion filed May 19, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1290
                       Lower Tribunal No. 19-37565
                          ________________


                        Jorge Antonio Puente,
                                  Appellant,

                                     vs.

                         Steve Protulis, et al.,
                                 Appellees.



      An Appeal from the Circuit Court for Miami-Dade County, Antonio
Arzola, Judge.

     Jorge Antonio Puente, in proper person.

    Cole Scott & Kissane P.A., and Peter D. Weinstein, and Michael A.
Rosenberg, and Erika L. Muller (Plantation), for appellees.


Before EMAS, C.J., and LINDSEY, and BOKOR, JJ.

     PER CURIAM.

     Affirmed.